Citation Nr: 0119754	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-01 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation of a left knee 
disability, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel


INTRODUCTION

The appellant had active service from January 1997 to 
February 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection and assigned an 
initial noncompensable disability evaluation for 
retropatellar pain syndrome of the left knee.  As such the 
guidance of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
is for application.

In October 2000, the RO increased the disability evaluation 
of the left knee to 10 percent, effective from the date of 
service connection.  Nonetheless, the appeal remains before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's left knee disability is currently 
manifested by subjective complaints of pain and swelling 
worsened by use.

3.  The left knee is not tender.

4.  There is slight swelling of the left knee.

5.  There is crepitus the left knee.

6.  There is no instability of the left knee.  

7.  The appellant has a range of motion in her left knee of 0 
(zero) degrees of extension and 130 degrees of flexion.  

8. X-ray results reflect no abnormalities.

9.  Based on clinical findings, the limitation of function of 
the left knee equates to no more than 60 degrees of 
limitation of flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. §§ 3.102, 
3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.31, 
4.41, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5259, 5260, 5261 (2000); VAOPGCPREC 23-97 (July 
1, 1997, revised July 24, 1997) and VAOPGCPREC 9-98 (August 
14, 1998), 62 Fed. Reg. 63604 (1997) (Precedent Opinion of 
the General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the criteria for a rating in excess of 
10 percent for retropatellar pain syndrome of the left knee 
have not been met.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  

In every instance where the schedule does not provide a 0 
(zero) percent evaluation for a diagnostic code, a 0 (zero) 
percent evaluation shall be assigned when the requirements 
for compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 
7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The RO granted service connection for retropatellar pain 
syndrome of the left knee in May 2000, and assigned a 0 
(zero) percent rating.  The RO, in October 2000, increased 
the award to 10 percent under Diagnostic Code 5260.  The 10 
percent rating has remained in effect to the present.  

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  The Board has 
therefore listed the issue as one of an increased initial 
rating on the title page.

In that regard, the Board notes that the rating at issue in 
this case has been in effect since the date of the 
appellant's claim for service connection.  Therefore, the 
Board concludes that, for the entire time period in question, 
the RO has considered the rating for the knee disability in 
issue to be proper.  The issue before the Board then is taken 
to include whether there is any basis for staged ratings at 
any pertinent time, to include whether a current increase is 
in order.

The appellant underwent a VA medical examination in April 
2000.  She complained of pain in her left knee and stated 
that periodically the knee will lock up on her.  On physical 
examination, no tenderness was noted.  Slight swelling was 
noted in both the left and right knee.  Crepitus was noted in 
the left knee.  The appellant tested negative on both the 
Lachman and McMurray tests.  Range of motion was noted to be 
0 (zero) degrees of extension and 130 degrees of flexion.  
Hypertension on the knee was noted at 15 degrees.  The 
examiner diagnosed residual left knee pain, with no 
functional loss of range of motion.

Disability of the knee and leg is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 through 5263.  The Board first 
notes that several diagnostic codes pertaining to the knee 
are not applicable in this case.  

The appellant does not have ankylosis of her left knee; 
accordingly, an evaluation under Diagnostic Code 5256 is not 
appropriate.  Review of the medical evidence of record 
indicates that Diagnostic Code 5259 is not for application 
because the appellant has not undergone removal of the 
semilunar cartilage.  As there is no objective clinical 
evidence of dislocated cartilage, with frequent episodes of 
"locking," and left knee effusion, Diagnostic Code 5258 is 
not for application.

Diagnostic Code 5260 covers limitation of flexion of the leg.  
Flexion limited to 60 degrees is rated 0 percent.  Flexion 
limited to 45 degrees is rated 10 percent.  Higher ratings 
are also provided for greater degrees of limitation of 
flexion.  Diagnostic Code 5261 covers limitation of extension 
of the leg.  Extension limited to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees is rated 10 
percent.  Higher ratings are also provided for greater 
degrees of limitation of extension.  The normal range of 
motion of the knee is 0 (zero) degrees of extension to 140 
degrees of flexion.  38 C.F.R. Part 4, Plate II.  

The most recent examination report shows that the appellant 
was able to flex the left leg to 130 degrees and extend the 
left leg to 0 (zero) degrees.  Therefore, the limitations of 
flexion and extension reported in recent examination and 
treatment records would be noncompensable under Diagnostic 
Codes 5260 and 5261.

Under Diagnostic Code 5257, other impairment of the knee is 
rated on the basis of recurrent subluxation or lateral 
instability -- 10 percent when slight, 20 percent when 
moderate, and a maximum 30 percent when severe.  While the 
appellant has stated that her left knee locks and gives way, 
there is no recent medical evidence of subluxation or lateral 
instability of the left knee.  Consequently, the Board 
concludes that the record does not support assignment of a 
compensable disability evaluation under this diagnostic code.

Although the limitation of flexion and extension demonstrated 
does not support a compensable evaluation under Diagnostic 
Codes 5260 or 5261, the October 2000 rating decision 
indicates that the RO recognized that the intent of the 
rating schedule is to recognize actually painful joints as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  As the limitation of motion at 
the knee is not compensable under the rating schedule, as 
discussed above, it appears that the RO assigned the current 
10 percent rating on the basis of equating the limitation of 
function due to pain with limitation of motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).   

Accordingly, the Board will consider whether the limitation 
of function of the knee due to pain equates to a greater 
level of disability than the current 10 percent rating.  With 
regard to incoordination or interference with standing or 
weightbearing, the Board notes that the appellant has made 
numerous complaints of knee pain. In this case, the medical 
evidence does not currently demonstrate locking, instability, 
subluxation, or other manifestation that would warrant a 
higher rating.  In the absence of such additional or separate 
disability, a higher or separate compensable rating is not in 
order.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

An extraschedular evaluation is not warranted for the 
appellant's service-connected left knee disability at issue 
in this case since the evidence does not show that it 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the left knee 
disability has not required any post-service period of 
hospitalization and the left knee disability has not, in and 
of itself, markedly interfered with employment.  There is no 
credible, competent evidence indicating a greater degree of 
functional loss attributable to the left knee disability than 
that commensurate with the assigned rating.  Therefore, the 
regular schedular standards, with the evaluation currently 
assigned, adequately compensate the appellant for any adverse 
industrial impact caused by her left knee disability.

The Board has considered the appellant's complaints, as well 
as the clinical findings, and concludes that the criteria for 
an increased evaluation for retropatellar pain syndrome of 
the left knee have not been met.

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for a left knee disability, currently evaluated 
as 10 percent disabling, have been properly developed and 
that no useful purpose would be served by remanding said 
issue with directions to provide further assistance to the 
appellant.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity with respect to the left knee disability than those 
already of record would.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to the issue on appeal, and that the 
duty to assist appellant has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the October 2000 
Statement of the Case (SOC).  The Board finds that the 
discussions in the rating decisions, the SOC and RO letters 
sent to the appellant in effect informed her of the 
information and evidence that would needed to substantiate 
her claim and complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).

Because this is an appeal from the initial rating for the 
left knee disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating.



ORDER

An increased evaluation for the appellant's service-connected 
retropatellar pain syndrome of the left knee is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

